Mr. Justice Magbuder delivered the opinion of the Court: This is a bill filed in the Superior Court of Cook county by plaintiff in error against the defendant in error as collector for the town of South Chicago, to enjoin the latter from collecting a personal property tax, which is alleged to have been fraudulently assessed. The collector answered and a hearing was had by stipulation upon bill and answer and certain affidavits. The trial court dissolved the preliminary injunction which had been granted and dismissed the bill for want of equity. The plaintiff in error was assessed upon personal property to the amount of $5000, which was intended to cover not only its office furniture, but also its cash capital on hand and in use in its business. Its complaint was that the valuation was too high. It filed a petition with the town board, consisting of the assessor, supervisor and town clerk, and therein complained of the assessment as being too high and prayed for a review and correction of it, as provided for in section 86 of the Revenue act. The town board overruled the prayer of the petition and approved the assessment, as made by the assessor. No further complaint was made to the county board at its meeting on the second Monday in July, as provided for in section 97 of the Revenue act. A court of equity is not empowered to value property for taxation. The applications to the town and county boards, for which provision is made in sections 8.6 and 97 above referred to, furnish ample remedies for all errors in valuation. Plaintiff in error resorted to the town board "for relief and took no appeal from the decision approving of the assessment. That decision is final under the repeated rulings of this court, “unless the tax itself is unauthorized by law, or the tax is assessed upon property not subject to taxation, or the property, upon which it is assessed, is fraudulently valued at too high a rate. ” Illinois Central Railroad Co. v. Hodges et al. 113 Ill. 323; Preston et al. v. Johnson, 104 id. 625; Felsenthal v. Johnson, id. 21; People v. Big Muddy Iron Co. 89 id. 116; Spencer v. People, 68 id. 510; Republic Life Ins. Co. v. Pollak, 75 id. 292. There is no pretence that the tax in this ease is unauthorized by law or assessed upon property not subject to taxation. Nor do we see any sufficient evidence of the claim made by plaintiff in error, that its property, upon which the tax objected to was assessed, was fraudulently valued at too high a rate. Plaintiff in error made no schedule of its personal property, as required by sections 6 and 24 of the Revenue act. Thereupon, the assessor listed and assessed the same according to his best judgment and information, as he was authorized to do by sections 24 and 83. He then sent a notice, dated June 16, 1885, to the plaintiff in error, notifying it that its personal property, subject to assessment at No. 143 Madison street, and which it was required by law to list, had been valued at $5000, and• requesting that a schedule should be furnished within five days if the valuation so made was not .satisfactory. The president or manager of plaintiff in error then went to the assessor’s office and demanded a reduction of the assessment. He wras referred to the town board by one of the deputy assessors and was furnished with a blank form of petition on which to make his application to the town board. He filled up the blank, writing in it in full the nature of his «complaint and signed to it the name of plaintiff in error by himself as president. The petition so filled up and signed was presented to the town board and acted upon. The president or manager now says that he regarded the signing of the petition as a mere matter of form, and did not read it over, and supposed it was merely designed to enable ilie assessor to correct the erroneous assessment. The only ground for any charge of fraud is the allegation, that the president was deceived into looking upon the paper filled up and signed by him as a memorandum for the guidance of the assessor, when it was in fact a petition to the town board. He was bound to know what his remedies were under the law for the review of the assessment, and was also bound to know what the document was, which he wrote in at length and then •signed. It purports on its face to be a petition. It is addressed to the assessor, supervisor and town clerk, “in session as the town board for the purpose of reviewing the assessment •of the property of the town.” It concludes with a prayer that the board will review and correct the assessment. Moreover, the deputy assessor swears, that he refused to reduce the assessment, as requested by the manager of plaintiff in error, and referred the latter to the town board as the proper tribunal to be applied to for a review, and supplied him with blank forms for the purpose of enabling him to make ihe application. The decree of the Superior Court is affirmed. Decree affirmed.